         Case 1:20-cv-02262-EGS Document 87 Filed 11/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 TERESA RICHARDSON, et al.,


                    Plaintiff,

        v.                                        Civil Docket No. 20-cv-2262 (EGS)

 DONALD J. TRUMP, et al.,


                    Defendants.


         NOTICE PURSUANT TO THE COURT’S OCTOBER 30, 2020 ORDER

       Pursuant to the Court’s October 30, 2020 Order, Defendants provide the Court with a

document explaining, for each USPS District whose Election Mail processing scores for Inbound

Ballots were below 90 percent on each of the previous two days or below 80 percent on the

previous day, Defendants’ understanding, based on all reasonably available information, of

potential explanations for the current level of service and any corrective measures that are now

being implemented. See Exhibit 1.
        Case 1:20-cv-02262-EGS Document 87 Filed 11/01/20 Page 2 of 2



Dated: November 1, 2020
                            Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ John Robinson
                            JOSEPH E. BORSON
                            KUNTAL CHOLERA
                            ALEXIS ECHOLS
                            DENA M. ROTH
                            JOHN ROBINSON (D.C. Bar No. 1044072)
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 616-8489
                            john.j.robinson@usdoj.gov

                            Attorneys for Defendants




                                       2
